Edgar J. Nathapi, J.
Upon the foregoing papers this motion to set aside service of the summons upon defendant Igor Pezas is granted. Service was obtained by leaving a copy of the summons Avith a business associate of defendant, in the reception room of defendant’s place of business. The person upon whom service was made acknowledged authority to receive papers on behalf of defendant, and defendant now contests any such authority. It is denied that defendant was in the office at the time, although this is immaterial to the question presented. Such service was not sufficient to comply with section 225 of the Oml Practice Act.